Citation Nr: 1224267	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  04-42 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a fracture of the right second, third, and fourth toes with traumatic arthritis and a right medial meniscal tear; and denied service connection for thoracic sprain, cervical strain, left bicep tendinitis, a right shoulder condition, allergies, reflux, and hypertension.  In October 2003, the Veteran submitted a notice of disagreement for all of the issues and subsequently perfected his appeal in November 2004.

A January 2008 rating decision from the St. Petersburg RO granted service connection for residuals of a cervical strain with degenerative disc disease, left shoulder bursitis, and right shoulder instability (dominant).  These grants of service connection are considered full grants of these benefits on appeal.  As such, the claims of entitlement to service connection for cervical strain, left bicep tendinitis, and a right shoulder condition are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In an August 2008 decision, the Board denied the Veteran's claims of entitlement to increased ratings for a right medial meniscal tear and a fracture of the second, third, and fourth toes with traumatic arthritis and service connection for a thoracic sprain and an acquired disability manifested by allergies, granted a separate 10 percent evaluation for a surgical scar of the right foot, and remanded his claims for service connection for hypertension and gastroesophageal reflux disease (GERD).  In October 2010, the Board denied service connection for hypertension and GERD.  The Veteran appealed the denial of service connection for GERD to the United States Court of Appeals for Veterans Claims (Court).  He did not appeal the denial of service connection for hypertension.  In July 2011, the Court issued an order granting a June 2011 joint motion for remand (JMR), partially vacating and remanding the October 2010 Board decision.

In November 2011, the Board remanded the Veteran's claim of entitlement to service connection for GERD to the Appeals Management Center (AMC) for further evidentiary development, including obtaining a new VA examination and opinion that considers the Veteran's competent and credible assertions of heartburn since service.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

After reviewing the record, the Board finds that the AMC has not complied fully with the November 2011 remand directives, as discussed more fully below.  As such, these claims must be remanded yet again.  See Stegall, supra.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for GERD.

In the November 2011 remand, the AMC was ordered to provide the Veteran with a VA examination to address the etiology of his GERD.  The examiner was instructed to specifically consider the Veteran's "competent and credible testimony that he has experienced heartburn since 2000."  See BVA remand directive #1, November 2011.  It appears from the VA examination report that the AMC failed to provide the examiner with this instruction.  The December 2011 VA examiner consequently based his negative opinion on a lack of in-service documentation of heartburn and failed to acknowledge the Veteran's credible contentions of continuous heartburn since 2000.  As such, the examination is inadequate to decide the claim and fails to comply with the Board's November 2011 remand directives.  See Stegall, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be sent to the December 2011 VA examiner, if possible, for an addendum opinion.  Specifically, the examiner must be informed that the Veteran has reported continuous heartburn symptoms since 2000 and that this has been deemed credible.  The examiner should then provide an opinion on whether the Veteran's currently diagnosed GERD was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service.  The examiner must specifically comment on the Veteran's reports of continuous heartburn symptoms since 2000.  The Veteran may be recalled for examination, if deemed necessary.

If the November 2011 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his GERD.  All indicated studies should be performed.  The claims folder must be provided to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted.  The examiner must also be informed that the Veteran has reported continuous heartburn symptoms since 2000 and that this has been deemed credible.  

The examiner should provide an opinion as to the likelihood that the Veteran's currently diagnosed GERD was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  The examiner must specifically comment on the Veteran's reports of continuous heartburn symptoms since 2000.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to the last known address of record.  If the Veteran fails to report to the examination, it must be indicated in the record whether the notification letter had been returned as undeliverable.

3.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for GERD should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

